Britt v Buffalo Mun. Hous. Auth. (2019 NY Slip Op 01934)





Britt v Buffalo Mun. Hous. Auth.


2019 NY Slip Op 01934


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department



265 CA 18-02079

[*1]CARMEN BRITT, AND CARMEN BRITT AS EXECUTOR OF THE ESTATE OF LULA BAITY, PLAINTIFF-APPELLANT,
vBUFFALO MUNICIPAL HOUSING AUTHORITY, GRACE MANOR HEALTH CARE FACILITY, INC., PHILLIP J. RADOS, M.D., NELDA LAWLER, M.D., TERESA CHAU, M.D., DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


TIMOTHY R. LOVALLO, BUFFALO, FOR PLAINTIFF-APPELLANT. 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered May 8, 2018. The order denied plaintiff's motion to restore the actions to the trial calendar. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed with costs.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court